     Case 4:19-cv-04563 Document 3-5 Filed on 11/21/19 in TXSD Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION


DISH NETWORK L.L.C.,                            §
                                                §     Civil Action No. 4:19-cv-4563
                  Plaintiff,                    §
                                                §
       v.                                       §
                                                §
DOES 1-15, d/b/a Freetvall.com,                 §
Freetvall.net, Freetvall.xyz, Freetvall.me,     §
Freetvall.live, Livetvcafe.com,                 §
Livetvcafe.net, Livetvcafe.me,                  §
Time4tv.com, Time4tv.net, Time4tv.me,           §
Cricket-tv.net, Cricket-tv.me,                  §
Tv4embed.com, and A1livetv.com,                 §
                                                §
                  Defendants.                   §
                                                §

                               DECLARATION OF STEPHEN FERGUSON

       I, Stephen Ferguson, of Houston, Texas, declare as follows:

       1.         I am admitted to practice in Texas, and an attorney with the firm of Hagan Noll &

Boyle LLC (“HNB”), counsel for Plaintiff DISH Network L.L.C. (“DISH”).                I make this

declaration based on personal knowledge and, if called on to testify, would testify competently as

stated herein. This declaration is made in support of DISH’s motion for leave to conduct expedited

discovery.

       2.         Attached as Exhibits 1 – 7 are true and correct copies of the subpoenas that DISH

seeks to serve.

       3.         Through the subpoenas, DISH is requesting information from the third parties that

will identify the name and contact information for the persons or entities responsible for the

accounts, documents submitted to create or change each account, payment records, Internet

Protocol (“IP”) addresses used, and communications. Using the subpoena attached at Exhibit 1 as

an example, this information is called for in Requests 1-6.
    Case 4:19-cv-04563 Document 3-5 Filed on 11/21/19 in TXSD Page 2 of 2



      I declare under penalty of perjury that the foregoing is true and correct.

Executed on November 21, 2019.


                                     /s/ Stephen Ferguson
                                     Stephen Ferguson




                                                2
